Title: To Thomas Jefferson from George Washington, 30 June 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon June 30th: 1793.

You will find by the enclosed letter from the Commissioners that Mr. Hallet reports unfavorably of Doctor Thornton’s Plan “on the great points of practicability, time and expence”: And that I am referred “to Mr. Blodget, Hoben and Hallet, whose verbal information will be better than any we can give you”—on which to form ultimate Instructions.
Mr. Blodget I met at Baltimore in the moment I was about to leave it—consequently I had little conversation with him on the subject referred; but Mr. Hallet is of opinion that the execution of Doctor Thornton’s Plan (independent of the cost, which would far exceed our means—and the time allowed for the accomplishment of the buildings) is impracticable; or if practicable, would not in some parts answer the ends proposed. Mr: Hoben seemed to concur in this opinion; and Mr. Blodget, as far as I could come at his sentiments, in the short time I was with him, approved the alterations in it which have been proposed by Mr. Hallet.
It is unlucky that this investigation of Doctor Thornton’s plan, and estimate of the cost had not preceded the adoption of it; but knowing the impatience of the Carrollsburg interest and the anxiety of the Public to see both buildings progressing—and supposing the plan to be correct, it was adjudged best to avoid delay. It is better, however, to correct  the error, though late, than to proceed in a ruinous measure,—in the adoption of which I do not hesitate to confess I was governed by the beauty of the exterior and the distribution of the apartments—declaring then, as I do now, that I had no knowledge in the rules or principles of Architecture—and was equally unable to count the cost. But if there be such material defects as are represented—and such immense time and cost to complete the building—it would be folly in the extreme to proceed on the plan which has been adopted. It has appeared to me proper, however, before it is laid aside, and Justice and respect to Doctor Thornton requires, that the objections should be made known to him, and an opportunity afforded to explain and obviate them if he can.
For this reason, and because Mr. Blodget is in Philadelphia, and it might not be convenient for Doctor Thornton to leave it; I have requested Mr. Hallet and Mr. Hoben to repair without delay to Philadelphia, with all the plans and documents which are necessary to elucidate this subject—and do pray you to get all the parties herein named together, and after hearing the objections and explainations report your opinion on the case and the plan which ought to be executed. Nothing can be done to the foundation until a final decision is had—and this decision ought not to be delayed one moment that can be avoided; because time is wasting fast—because the public expectation is alive—and because the dæmon of Jealousy may be at work in the lower Town when one building is seen to progress rapidly—and a plan for the other not yet decided on. Whether it be practicable (even at an expence) to call in the aid of any other scientific Character in Philadelphia to assist in deciding this point—or whether there be any there—is more than I can tell. Your own knowledge of this, and judgment will decide. The case is important. A Plan must be adopted—and good or bad it must be entered upon. With very great regard, I am, Dear Sir, Your Affectte. & Obedt. Servt.

Go: Washington

